           Case 1:18-cr-00282-VEC Document 269 Filed 01/18/21USDC      PageSDNY
                                                                            1 of 3
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 1/18/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 18-CR-282 (VEC)
                                                              :
 LUIS SOTO,                                                   :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

       WHEREAS this case has been remanded for resentencing on Count III, Dkt. 266;

       WHEREAS on January 12, 2021, the Court scheduled Mr. Soto’s resentencing for

January 28, 2021 by video conference using the Court Call platform, Dkt. 267;

       WHEREAS on January 17, 2021, Mr. Soto notified the Court that he does not consent to

appearing by way of video, Dkt. 267;

       WHEREAS in the same letter, Mr. Soto requested that an updated Pre-Sentence Report

be ordered, Dkt. 267; and

       WHEREAS attorney Mark Gombiner was appointed as Mr. Soto’s counsel soon after his

arrest, Dkt. 3, and attorneys Jonathan Marvinny, Akash Toprani, and Jeffrey Cohn have filed

notices of appearance in this matter, Dkts. 77, 80, 232;

       IT IS HEREBY ORDERED that Mr. Soto’s resentencing is adjourned to Thursday,

April 15, 2021, at 11:00 A.M. The resentencing will be held in Courtroom 443 of the Thurgood

Marshall United States Courthouse, located at 40 Foley Square, New York, New York 10007.

       IT IS FURTHER ORDERED that pre-sentencing submissions are due no later than

Friday, April 2, 2021. The Government must include in its submission Mr. Soto’s Bureau of

Prison’s disciplinary and education records from the date of his prior sentencing.
         Case 1:18-cr-00282-VEC Document 269 Filed 01/18/21 Page 2 of 3




       IT IS FURTHER ORDERED that the Mr. Soto’s request that an updated Pre-Sentence

Report be prepared is DENIED.

       IT IS FURTHER ORDERED that the U.S. Attorney’s Office must promptly make

arrangements to have Mr. Soto transported back to the New York City area so he will be in the

area at least two weeks before the date of resentencing.

       IT IS FURTHER ORDERED that any attorney no longer representing Mr. Soto must file

a motion to withdraw their representation by no later than Friday, January 29, 2021.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend the

resentencing by dialing 1-888-363-4749, using the access code 3121171 and the security code

0282. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.



SO ORDERED.
                                                        _________________________________
Date: January 18, 2021                                        VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                               2 of 3
         Case 1:18-cr-00282-VEC Document 269 Filed 01/18/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
